DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 1/8/2021.    Claims 17, 19-23 and 25 are pending in the case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 19-23 and 25 of Application No. 15/689,038 (hereinafter ‘038) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1, 8-10, 12, 13 and 1 of copending Application No. 15/806,366 (hereinafter ‘366).  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims 1, 8-10, 12, 13 and 1 of ‘366 respectively teach system claims 17, 19-23 and 25 of ‘038.  It would have been obvious to one of ordinary skill in the art to have modified the method claims of ‘366 to obtain the system claims of ‘038.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge et al. (US 2013/0290856 A1) in view of Dawson (US 5727155 A).
With respect to claim 17:
Beveridge teaches a system for providing instructions during remote viewing of a user interface, comprising: 
a host computer system comprising a processor and a memory configured to provide computer program instructions to the processor to execute the function of components and including a display component for displaying one or more application user interfaces (fig. 2, ¶ 24: “FIG. 2 illustrates in greater detail components of VDI system 100 having a VDI client 110 that enables a user to access a desktop 250 running on VM 157 over network 120. VDI client 110 executing on client machine 108 and communicating with a VDI host agent 200 running in VM 157 to exchange VDI data 212 and provide user access to remote desktop 250.”  Note that the displayed computer system in fig. 2 inherently possesses a processor and memory, in addition to the display components); and 
a host instruction component including: 
an image capturing component for capturing an image of one or more application user interfaces as displayed at the host computer system (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI”; ¶ 29: “base GUI image 264 may be a graphical bitmap or framebuffer illustrating a portion of or an entirety of the display at desktop 250, similar to a screenshot of the remote desktop”); 
a serializing component for serializing data of each application user interface to provide a map of each window class and containers and/or control elements of the window class, wherein a container has attributes and child control elements (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI”; ¶ 29-30: “base GUI image 264 may be a graphical bitmap or framebuffer illustrating a portion of or an entirety of the display at desktop 250… UI metadata 220 includes information provided by interface interaction API 208 that are descriptive of one or more UI elements of the user desktop on VM 157. Examples of UI elements that may be specified by UI metadata 220 include windows, buttons, menus, dialog or message boxes, lists, menu bars, scroll bars, title bars, status bars, size grips, toolbars, tree view controls, list view controls, dropdown lists, and input carets”); 
a transmitting component for transmitting the captured image and the map to the remote computer system (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI. The method further includes generating, at the client device, a native GUI element to be displayed on the touch screen according to the received UI metadata. The native GUI element corresponds to the GUI element in the remote GUI”); 
a receiving component for receiving a control element input instruction from a remote computer system for instructing a host user of the host computer system on an interaction with a control element for display in a context of the control element in the one or more application user interface of the host computer system(claim 6: “receiving, at the client device, a touch input through the local GUI; and responsive to determining that the native GUI element has been manipulated through the received input, transmitting, to the server device, information indicating that the corresponding GUI element in the remote GUI has been manipulated at the client device”); and
an instruction enabling component enabling the control element input instructions to be entered into one of the one or more application user interfaces (First, claim 6 states when it comes to user input and user interactions by stating “receiving, at the client device, a touch input through the local GUI, and responsive to determining the native GUI element has been manipulated through the received input, transmitting, to the server device, information indicating that the corresponding GUI element in the remote GUI has been manipulated at the client device.”  Further stated in para [0034] that, “UI input events 230 include information indicating that the corresponding GUI elements at the remote desktop 250 on VM 157 have been manipulated at the client machine 108… UI input events 230 may indicate a selection of activation of, change of state in, or interaction with a corresponding UI element or option at remote desktop 250.”  See also the rest of para [0034].  Please also refer to para [0026] when it comes to a user directly using the VM and providing an input to allow the input received from the remote system to be entered.  Para [0026] states “VDI client 110 includes a user interface virtualization (UIV) client 202 configured to communicate with a corresponding UIV agent 204 running on VM 157 to translate between the “point-and-click” style user interface of the user desktop on VM 157 and the “touch-and-gesture” user interface of client machine 108. In one embodiment, UIV client 202 and UIV agent 204 exchange messaging in the form of UI input events 230 and UI metadata 220 which are translated into remote desktop input and native GUI elements, respectively, at the appropriate endpoints”).
Beveridge does not explicitly teach wherein the control element input instruction is based at least in part on an input received from a remote user of the remote computer system; and enabling the control element input instruction to be entered into one of the one or more application user interfaces based upon receiving a confirmation input from a host user of the host computer system.
Dawson teaches receiving a control element input instruction from the remote computer system for instructing an interaction with a control element for display in a context of the control element in the application user interface, wherein the control element input instruction is based at least in part on an input received from a remote user of the remote computer system; and enabling the control element input instruction col. 5, ll. 27-33: “Both host system 200 and remote system 220 share control of host system 200. However, the host and remote users only share control of one or more applications which the host user has selected to share. These shared applications are displayed within personal conferencing application display 212 on host system 200, and within the corresponding shared display 216 on remote system 220”; col. 8, ll. 43-55: “Alternatively, different access levels for each shared application could be implemented within host system 200. In this implementation, remote system 220 transmits inputs affecting any shared application to host system 200 so long as remote system 220 is given unlocked access to any one (or more) of the shared applications. Host system 200 then determines which application the modification is for and checks the access level for that application. Host system 200 makes this determination by, for example, receiving an identifier from remote system 220 indicating which application the modification is for. If the access level is unlocked, then the input is acted on by the host system. If the access level is locked, then the input is ignored and discarded”; Claim 8 of Dawson states in a more simplified form that “wherein said step (b) of said host computer changing said unlocked access level to a locked access level comprises the steps of: said host computer detecting input from said remote computer predetermined to be detrimental to the operation of said host computer; and said host computer changing said unlocked access level to a locked access level in response to the detected input.”  According to claim 8 of Dawson, an input is received from the remote system to be entered into the application of the host system (Dawson, claim 8: “said host computer detecting input from said remote computer”).  And further, again at least according to claim 8 of Dawson, the user of the host system provide a confirmation input that is used to enable the instruction from the remote system to be entered into the application of the host system (Dawson, claim 8: “predetermined to be detrimental to the operation of said host computer [which is the host system providing a confirmation input]; and said host computer changing said unlocked access level to a locked access level [which is one or more application user interfaces] in response to the detected input [which is the instruction from the remote system]”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beveridge with those of Dawson in order for dynamically controlling a remote system’s access to shared applications on a host system (Dawson, col. 2, ll. 30-32).
With respect to claim 19:
Beveridge teaches wherein the receiving component includes a verification component for receiving an element input instruction from the remote computer system with a returned original image and/or map to verify that the application user interface is still current and the instruction is applicable to the application user interface (¶ 33: “UIV client 202 is configured to construct and display a “native” UI element or widget having the same functionality and information as a corresponding UI element or widget on the remote desktop based on UI metadata 220 received from UIV agent 204. In one embodiment, UIV client 202 may generate a native, “touch-and-gesture”-style GUI element 262 that corresponds to “point-and-click”-style UI element 254 based on UI metadata 220 provided by interface interaction API 208”; ¶ 50: “UV client 504 may determine a UI input event 230 based on intermediate GUI elements 518 (similar to native GUI elements 262) on client GUI 512. For example, UIV client 504 may determine that the command text “File New” corresponds to intermediate GUI elements 518 (shown as a “File” menu, and a “New” menu-item) currently rendered in client GUI 512”).
With respect to claim 20:
Beveridge teaches wherein the host instruction component includes a holding component for receiving a holding indication that the control element input instruction from the remote computer system is currently being input at the remote computer system (¶ 34: “UIV client 202 is further configured to capture user input on the constructed native GUI element 262 and transmit UI input events 230 to UIV agent 204 running in VM 157. In one embodiment, UIV client 202 is configured to generate UI input events 230 based on touch input 268 that represents interactions with the native GUI element 262. In one embodiment, UI input events 230 include information indicating that the corresponding GUI elements at the remote desktop 250 on VM 157 have been manipulated at the client machine 108. In some embodiments, UI input events 230 may indicate a selection of activation of, change of state in, or interaction with a corresponding UI element or option at remote desktop 250. In other embodiments, UI input events 230 may indicate execution or invocation of an operation or option corresponding to a UI element at remote desktop 250”).
With respect to claim 21:
Beveridge teaches a system for providing instructions during remote viewing of a user interface, comprising: 
an instructor computer system comprising a processor and a memory configured to provide computer program instructions to the processor to execute the function of components and including a display component (fig. 2, ¶ 24: “FIG. 2 illustrates in greater detail components of VDI system 100 having a VDI client 110 that enables a user to access a desktop 250 running on VM 157 over network 120. VDI client 110 executing on client machine 108 and communicating with a VDI host agent 200 running in VM 157 to exchange VDI data 212 and provide user access to remote desktop 250.”  Note that the displayed computer system in fig. 2 inherently possesses a processor and memory, in addition to the display components); and 
an instruction providing component including: 
a receiving component for receiving an image of one or more application user interfaces as displayed at a host computer system (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI”; ¶ 29: “base GUI image 264 may be a graphical bitmap or framebuffer illustrating a portion of or an entirety of the display at desktop 250, similar to a screenshot of the remote desktop”) and a map serializing the data of each application user interface including each window class and ¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI”; ¶ 29-30: “base GUI image 264 may be a graphical bitmap or framebuffer illustrating a portion of or an entirety of the display at desktop 250… UI metadata 220 includes information provided by interface interaction API 208 that are descriptive of one or more UI elements of the user desktop on VM 157. Examples of UI elements that may be specified by UI metadata 220 include windows, buttons, menus, dialog or message boxes, lists, menu bars, scroll bars, title bars, status bars, size grips, toolbars, tree view controls, list view controls, dropdown lists, and input carets”); 
a control element identifying component for identifying a control element in the map by reference to the image; an input component for receiving input of a control element input instruction; a transmitting component for transmitting the control element input instruction to the host computer system (¶ 9: “receiving, from the server device, a base image of the remote GUI and user interface (UI) metadata describing a GUI element in the remote GUI. The method further includes generating, at the client device, a native GUI element to be displayed on the touch screen according to the received UI metadata. The native GUI element corresponds to the GUI element in the remote GUI”; claim 6: “receiving, at the client device, a touch input through the local GUI; and responsive to determining that the native GUI element has been manipulated through the received input, transmitting, to the server device, information indicating that the corresponding GUI element in the remote GUI has been manipulated at the client device”); and
a holding component for transmitting a holding indication to the host computer system, the holding indication indicating that a control element input instruction is currently being input at a remote computer system (First, claim 6 states when it comes to user input and user interactions by stating “receiving, at the client device, a touch input through the local GUI, and responsive to determining the native GUI element has been manipulated through the received input, transmitting, to the server device, information indicating that the corresponding GUI element in the remote GUI has been manipulated at the client device.”  Please also refer to para [0026] when it comes to a user directly using the VM and providing an input to allow the input received from the remote system to be entered.  Para [0026] states “VDI client 110 includes a user interface virtualization (UIV) client 202 configured to communicate with a corresponding UIV agent 204 running on VM 157 to translate between the “point-and-click” style user interface of the user desktop on VM 157 and the “touch-and-gesture” user interface of client machine 108. In one embodiment, UIV client 202 and UIV agent 204 exchange messaging in the form of UI input events 230 and UI metadata 220 which are translated into remote desktop input and native GUI elements, respectively, at the appropriate endpoints.”  Further stated in para [0034] that, “UI input events 230 include information indicating that the corresponding GUI elements at the remote desktop 250 on VM 157 have been manipulated at the client machine 108… UI input events 230 may indicate a selection of activation of, change of state in, or interaction with a corresponding UI element or option at remote desktop 250.”  See also the rest of para [0034]); and
a confirmation component for enabling the control element input instruction to be entered into one of the one or more application user interfaces (First, claim 6 states when it comes to user input and user interactions by stating “receiving, at the client device, a touch input through the local GUI, and responsive to determining the native GUI element has been manipulated through the received input, transmitting, to the server device, information indicating that the corresponding GUI element in the remote GUI has been manipulated at the client device.”  Further stated in para [0034] that, “UI input events 230 include information indicating that the corresponding GUI elements at the remote desktop 250 on VM 157 have been manipulated at the client machine 108… UI input events 230 may indicate a selection of activation of, change of state in, or interaction with a corresponding UI element or option at remote desktop 250.”  See also the rest of para [0034].  Please also refer to para [0026] when it comes to a user directly using the VM and providing an input to allow the input received from the remote system to be entered.  Para [0026] states “VDI client 110 includes a user interface virtualization (UIV) client 202 configured to communicate with a corresponding UIV agent 204 running on VM 157 to translate between the “point-and-click” style user interface of the user desktop on VM 157 and the “touch-and-gesture” user interface of client machine 108. In one embodiment, UIV client 202 and UIV agent 204 exchange messaging in the form of UI input events 230 and UI metadata 220 which are translated into remote desktop input and native GUI elements, respectively, at the appropriate endpoints”).
Beveridge does not explicitly teach receiving input of a control element input instruction from a user of the instructor computer system; and enabling the control element input instruction to be entered into one of the one or more application user interfaces based on a confirmation input from a host user of the host computer system.
Dawson teaches receiving input of a control element input instruction from a user of the instructor computer system; and enabling the control element input instruction to be entered into one of the one or more application user interfaces based on a confirmation input from a host user of the host computer system (col. 5, ll. 27-33: “Both host system 200 and remote system 220 share control of host system 200. However, the host and remote users only share control of one or more applications which the host user has selected to share. These shared applications are displayed within personal conferencing application display 212 on host system 200, and within the corresponding shared display 216 on remote system 220”; col. 8, ll. 43-55: “Alternatively, different access levels for each shared application could be implemented within host system 200. In this implementation, remote system 220 transmits inputs affecting any shared application to host system 200 so long as remote system 220 is given unlocked access to any one (or more) of the shared applications. Host system 200 then determines which application the modification is for and checks the access level for that application. Host system 200 makes this determination by, for example, receiving an identifier from remote system 220 indicating which application the modification is for. If the access level is unlocked, then the input is acted on by the host system. If the access level is locked, then the input is ignored and discarded”; see also claim 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Beveridge with those of Dawson in order for dynamically controlling a remote system’s access to shared applications on a host system (Dawson, col. 2, ll. 30-32).
With respect to claim 22:
Beveridge teaches wherein the control element identifying component includes a map level component for identifying a control element in a map including multiple levels of window classes including hit testing each level of window class (¶ 30: “Based on UI metadata 220, VDI client 110 may independently render GUI elements that display, behave, and are interacted with differently than corresponding UI elements on the user desktop on VM 157. As such, UI metadata 220 enables VDI client 110 to generate, render, and display native GUI elements that are most appropriate for the interface style and form factor of client machine 108 (e.g., touch screen). In one embodiment, information in the UI metadata 220 may be organized into a hierarchical or tree-like data structure having root elements and child elements corresponding to UI elements of a user desktop”).
With respect to claim 25:
Claim 25 contains subject matter similar in scope to claim 17, and thus, is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Beveridge in view of Dawson, and further in view of Kim (US 2008/0174561 A1).
With respect to claim 23:
Beveridge in view of Dawson does not explicitly teach wherein the input component includes: a template component for displaying an instruction template for the type of control element identified and receiving the input instructed in the instruction template.
	Kim teaches wherein the input component includes: a template component for displaying an instruction template for the type of control element identified and receiving the input instructed in the instruction template (fig. 10c, ¶ 103: “the control unit 220 may display a pop up window 1030 to guide the user to an area to be touched for touch input. The control unit 220 may display the pop up window 1030 to have content, such as “TOUCH HERE”, as shown in FIG. 10 c. Therefore, the user can touch the pop up window 1030 at the screen for inputting the recipient number, and accordingly the control unit 220 activates the recipient number input window 1040, as shown in FIG. 10 d”).
Kim, ¶ 5) and for displaying an instruction prompt during the input mode to provide user guidance (Kim, ¶ 12).

Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive. 
The applicant submits the following:
Applicant respectfully submit that while Dawson generally teaches a system in which host system and remote system share control of host system and in which the shared access for each application can have a locked or unlocked access levels. In the unlocked access level, the input received from the remote system is acted on by the host system. In the locked access level, the input is ignored and discarded. However, Applicants respectfully submit that Dawson fails to teach, disclose or suggest that input from the remote system is entered into one of the one or more application user interfaces based on a confirmation input from a host user of the host computer system. Rather, Dawson teaches that a host system provides access to the remote system on a per application basis and does not teach that the user of the host system provides a confirmation input that is used to selectively enable each instruction from the remote system to be entered into the application of the host system. For at least this reason, Applicants respectfully submit the pending claims are not obvious over Beveridge in view of Dawson. 
Claims 19-20 depend from claim 17 and are believed to be allowable at least due to this dependence. Claim 25 recites similar subject matter to claim 17 and is believed to be allowable over Beveridge in view of Dawson for at least the same reasons provided above with reference to claim 17. Claims 22-23 depend from claim 21 and are believed to be allowable at least due to this dependence.

Again, the examiner respectfully disagrees.  In addition to col. 5, ll. 27-33 and col. 8, ll. 43-55, which are mentioned above in independent claim 17 for the rejection of the limitations “receiving a control element input instruction from the remote computer system for instructing a host user of the host computer system on an interaction with a control element for display in a context of the control element in the one or more  application user interface of the host computer system, wherein the control element input instruction is based at least in part on an input received from a remote user of the remote computer system; and enabling the control element input instruction to be entered into one of the one or more application user interfaces based upon receiving a confirmation input from the host user of the host computer system”, Examiner wishes to point to Applicant claim 8 of Dawson to further respectfully disagree with Applicant’s argument that Dawson fails to teach the above limitations.   Looking at Applicant argument that Dawson fails to teach input from the remote system is entered into one of the one or more application user interfaces based on a confirmation input from a host user of the host computer system and that the user of the host system provides a confirmation input that is used to enable the instruction from the remote system to be entered into the application of the host system.  Claim 8 of Dawson states in a more simplified form that “wherein said step (b) of said host computer changing said unlocked access level to a locked access level comprises the steps of: said host computer detecting input from said remote computer predetermined to be detrimental to the operation of said host computer; and said host computer changing said unlocked access level to a locked access level in response to the detected input.”  According to claim 8 of Dawson, an input is received from the remote system to be entered into the application of the host system (Dawson, claim 8: “said host computer detecting input from said remote computer”).  And further, again at least according to claim 8 of Dawson, the user of the host system provide a confirmation input that is used to enable the instruction from the remote system to be entered into the application of the host system (Dawson, claim 8: “predetermined to be detrimental to the operation of said host computer [which is the host system providing a 
 Thus, it is the examiner’s position that the applier art of references read on the argued subject matter. The rejection is maintained.
 
  
CONCLUSION

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170193001 A1 is direct to managing and transferring access to a synchronized content item across multiple users.
US 20120089659 A1 is directed to a system and method for synchronizing collaborative web applications, such as collaborative form filling, including using a message bus server and HTTP protocol.
US 20030188255 A1 is directed to apparatus for and method of generating synchronized contents information, and computer product. [0015] It is an object of this publication to provide a synchronized contents information generating program, a synchronized contents information generating apparatus, and a synchronized contents information generating method capable of generating synchronized contents information for synchronously displaying audio/video information and document information, without requiring any particular equipment like a projector.

11.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. 
12.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173